Citation Nr: 1024828	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Whether new and material evidence has been obtained to reopen the 
previously denied claim of entitlement to service connection for 
an acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1959 until 
February 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied reopening the claim of entitlement to 
service connection for PTSD.

Although the RO has thus far limited its consideration of the 
Veteran's claim for service connection for a psychiatric disorder 
to PTSD, the evidence shows that he has been diagnosed as having 
other psychiatric disorders.  Under the circumstances, the Board 
finds that the Veteran's claim should be expanded.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's 
claim for service connection for psychiatric symptoms should not 
be limited to consideration of a specific diagnosis where the 
pleadings and evidence suggest a claim of broader scope).  
Accordingly, the issue on appeal has been recharacterized as set 
forth above, on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be contacted 
if further action is necessary.


REMAND

In prior rating decisions in April 2000 and in November 2001, the 
RO denied the Veteran's claim of entitlement to service 
connection for PTSD because the Veteran failed to provide 
information necessary to identify the claimed in-service 
stressors and he was not diagnosed as having posttraumatic stress 
disorder.  In March 2005, the Veteran submitted additional 
evidence to reopen his claim for service connection for PTSD.  
Specifically, he provided treatment reports with a diagnosis of 
PTSD but there was no credible independent supporting evidence of 
an in-service stressor.  

Pursuant to an application submitted in January 2006, the Veteran 
seeks to reopen his previously denied claim.  He has provided a 
statement regarding exposure to traumatic events during service 
and VA treatment reports from April 2005 to May 2006 including an 
October 2005 mental status exam he was diagnosed as having an 
Axis I adjustment disorder and PTSD based on his report of 
history.  In his January 2006 stressor statement, the Veteran 
reported that while stationed in France in early 1961 his base 
was attacked.  Moreover, he alleged that he witnessed French 
uniformed soldiers get shot by Algerians in Nancy, France.  
Personnel records show the Veteran was assigned overseas duty in 
France from April 1960 to January 1962.  His specialty was as a 
clerk, and he appears to have served with the US Army in Europe, 
Hq Co (3964).  There is, however, no evidence of VA attempting to 
verify if the Veteran was present during combat with the enemy.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

The Board notes that the competent medical evidence indicates 
that the Veteran is currently diagnosed as having PTSD.  The 
record also suggests that the diagnosis has been rendered based 
upon the Veteran's assertions of in-service stressors during his 
time in-service.  Personnel records show the Veteran was assigned 
overseas duty in France from April 1960 to January 1962.  His 
specialty was as a clerk, and he appears to have served with the 
US Army in Europe, Hq Co 3964.  Thus, it is plausible that he was 
present during the firefights he described.  As such, VA must 
obtain as much specific evidence from the Veteran regarding the 
timeframe of his exposure to the attack and request verification 
of the event in order to meet its duty to assist pursuant to 38 
C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
supply the dates when he was exposed to 
attacks in France.  The RO should take this 
information in conjunction with the unit 
information, Hq Co 3964, contained in the 
Veteran's claims folder and attempt to verify 
the Veteran's alleged in-service stressors.  
Contact the JSRRC, the National Archives, 
and/or any other records custodian deemed 
appropriate to determine whether the 
stressful events the Veteran claims he 
witnessed actually occurred.  A history or 
command chronology, if available, for the 
unit should be obtained for the time frame.  
Specifically inform the contacted records 
custodians that if they cannot provide these 
requested records because they are 
unavailable, they should inform VA of this 
fact.  All responses should be associated 
with the Veteran's claims folder.

2.  If, after the foregoing development has 
been accomplished, any of the Veteran's 
reported stressors are verified, schedule him 
for a psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder, to include PTSD and 
adjustment disorder.  The claims file must be 
made available to the examiner, and the 
examination report should include discussion 
of the Veteran's documented medical history, 
including the diagnoses of PTSD and 
adjustment disorder.  All appropriate tests 
and studies should be accomplished, and all 
clinical findings should be reported in 
detail.

Based upon the claims folder review, the 
Veteran's history and complaints, and the 
examination results, the examiner should 
identify by diagnosis all current psychiatric 
disorders.  The examiner should provide an 
opinion as to whether the Veteran has a 
current diagnosis of PTSD that is more likely 
than not (50 percent probability or greater) 
due to a verified in-service stressor. If 
PTSD due to a verified in-service stressor is 
diagnosed, the examiner should identify the 
elements supporting the diagnosis.  If the 
examiner does not diagnose PTSD, the examiner 
should explain why the Veteran does not meet 
the criteria for a diagnosis of PTSD.


If the Veteran is found to have an acquired 
psychiatric disorder other than PTSD, the 
examiner should provide an opinion with 
respect to each such disorder as to whether 
it is at least as likely as not (a 50 percent 
probability or more) that the disorder is 
etiologically related to the Veteran's active 
duty service.  The examiner should provide a 
rationale for the opinions.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed.  If the 
claim is denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

